DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites for the movable top board is formed to have a diameter smaller than a diameter of the substrate in plain view, but it is unclear if the board itself is smaller or that it has an element that has the smaller diameter. 
It is noted that since the top board is disclosed in the specification to be larger than the substrate but has an opening that is smaller than the diameter of the substrate, and for purposes of examination, the claim is interpreted as the board that is formed to have an element with the smaller dimeter.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kajiyama et al (US 2003/0010446).
	Kajiyama shows the structure claimed including a heat treating plate (22) that heats a substrate (W) placed thereon, a casing (16), a movable top board (38) that is movable between a ceiling of the casing and the heat treating plate, a controller (34) that causes the movable top board to move to a raised position when the substrate is loaded/carried in and out of the casing and onto/from the heat treating plate, and a lowered position and spaced away from the substrate by a given level for heat treatment. Also, see Figure 1. 
 	With respect to claims 2 and 3, Kajiyama further shows the movable top board that is formed with a circular opening as Kajiyama shows the top board being a ring wherein a diameter of the circular opening is shown to be smaller than a diameter of the substrate as illustrated in Figure1.  
	With respect to claims 4-6, Kajiyama further shows a lifting mechanism (26, 28) that is caused by the controller (34) to move the movable top board upwardly/downwardly, and the lifting mechanism is disposed below the heat treating plate. 
Claim(s) 1, 4, 10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitano et al (US 6,824,616).
	Kitano shows the structure claimed including a heat treating plate (131) that heats a substrate (W) placed thereon, a casing (132), a movable top board (139) that is movable between a ceiling of the casing and the heat treating plate, a controller (140) that causes the movable top board to move to a raised position when the substrate is loaded/carried in and out of the casing and onto/from the heat treating plate, and a lowered position and spaced away from the substrate by a given level for heat treatment. Also, see Figure 21, and column 17, lines 38-41. 
 	With respect to claim 4, Kitano further shows a lifting mechanism (shown by the supporting elements connected to the movable top board) that is caused by the controller (140) to move the movable top board upwardly/downwardly, and the lifting mechanism is disposed below the heat treating plate. 
	With respect to claims 10 and 13, Kitano further shows that the movable top board is made of a ceramic such as quartz glass and a metal including aluminum or stainless steel. Also, see column 17, lines 49-53.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5, 6, 11, 12, 14, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kitano et al (US 6,824,616) in view of Fukumoto et al (US 2016/0281235). 
Kitano shows the structure claimed including the movable top board but does not show the board with a circular opening having a diameter smaller than a substrate of the substrate. 
Fukumoto shows a cover (7) with a lifting mechanism (9) wherein the cover has a circular opening having a diameter that smaller than the diameter of the substrate (W). 
In view of Fukumoto, it would have been obvious to one of ordinary skill in the art to adapt Kitano with the movable top board that is formed with a circular opening having a diameter that is smaller than the diameter of the substrate so that a gas which is introduced in the casing and between the movable top board and the substrate can be effectively removed or pumped through the opening of the movable top board. 
With respect to claims 5 and 6, Kitano further shows a lifting mechanism (shown by the supporting elements connected to the movable top board) that is caused by the controller (140) to move the movable top board upwardly/downwardly, and the lifting mechanism is disposed below the heat treating plate.
With respect to claims 11 and 12, Kitano further shows that the movable top board is made of a ceramic such as quartz glass and a metal including aluminum or stainless steel. Also, see column 17, lines 49-53.
With respect to claims 14 and 15, Kitano further shows that the movable top board is made of a ceramic such as quartz glass and a metal including aluminum or stainless steel. Also, see column 17, lines 49-53.
With respect to claims 19 and 20, Kitano shows a distance between the substrate and the movable board can be adjusted (column 9, line 64 to column 10, line 5), and Fukumoto shows a distance between the cover and the substrate can be, for example, 2 mm. While, Kitano nor Fukumoto shows the gap/distance of 10 mm claimed, it would have been obvious to one of ordinary skill in the art to adjust the gap/distance to the claimed distance or any other suitable distance that allows for the gas to flow effectively and as desired by the user. 
 Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kitano et al (US 6,824,616) in view of Matsuoka (US 2007/0218706).  
Kitano shows the structure claimed including the heat treating plate and the movable top board but does not show explicitly show the heat treating plate is circular in plan view and the movable top board that is rectangular in plan view with its diagonal length larger than a diameter of the heat treating plate, and the lifting mechanism that is connected to four corners of the movable top board.
Matsuoka shows a top/upper board/plate (83) shown in a rectangular shape that is provided over a circular heating plate (53) wherein the upper plate is provided to regulate a gas flow there between. Also, see Figures 1 and 2; para [0059]. 
In view of Matsuoka, it would have been obvious to one of ordinary skill in the art to adapt Kitano with the heat treating plate that is circular which is a well known shape that accommodated a circular substrate placed thereon and that the movable top board can alternatively made in a rectangular shape or any other desired shape that is provide over the heat treating plate to regulate a gas flow there between that allows for a control gas flow, and as Kitano shows the lifting mechanism that is connected to the movable top board, the top board of Kitano modified by teachings of Matsuoka would also have lifting mechanism that is connected to the four corners of the rectangular top board.   
With respect to claim 16, Kitano further shows that the movable top board is made of a ceramic such as quartz glass and a metal including aluminum or stainless steel. Also, see column 17, lines 49-53.
Claims 8, 9, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kitano in view of Fukumoto as applied to claims 2, 3, 5, 6, 11, 12, 14, 15, 19 and 20 and further in view of Matsuoka (US 2007/0218706). 
Kitano in view of Fukumoto shows the structure claimed including the heat treating plate and the movable top board but does not show explicitly show the heat treating plate is circular in plan view and the movable top board that is rectangular in plan view with its diagonal length larger than a diameter of the heat treating plate, and the lifting mechanism that is connected to four corners of the movable top board.
Matsuoka shows a top/upper board/plate (83) shown in a rectangular shape that is provided over a circular heating plate (53) wherein the upper plate is provided to regulate a gas flow there between. Also, see Figures 1 and 2; para [0059]. 
In view of Matsuoka, it would have been obvious to one of ordinary skill in the art to adapt Kitano, as modified by Fukumoto, with the heat treating plate that is circular which is a well known shape that accommodated a circular substrate placed thereon and that the movable top board can alternatively made in a rectangular shape or any other desired shape that is provide over the heat treating plate to regulate a gas flow there between that allows for a control gas flow, and as Kitano shows the lifting mechanism that is connected to the movable top board, the top board of Kitano modified by teachings of Fukumoto would also have lifting mechanism that is connected to the four corners of the rectangular top board.   
With respect to claims 17 and 18, Kitano further shows that the movable top board is made of a ceramic such as quartz glass and a metal including aluminum or stainless steel. Also, see column 17, lines 49-53.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANG Y PAIK/Primary Examiner, Art Unit 3761